     Case 2:19-cv-02147-MCE-DMC Document 16 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMORRIS LANE,                                         No. 2:19-CV-2147-MCE-DMC-P
12                         Petitioner,
13            v.                                             ORDER
14    SUPERIOR COURT OF CALIFORNIA,
15                         Respondent.
16

17                   Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is petitioner’s motion to

19   stay proceedings. See ECF No. 15.

20                   A review of the docket reflects that the Court dismissed petitioner’s petition on

21   January 8, 2020, and directed petitioner to file a first amended petition naming the correct

22   respondent within 30 days of the date of that order. See ECF No. 9. As of March 27, 2020,

23   petitioner had failed to comply, and the Court issued findings and recommendations that this

24   action be dismissed for lack of prosecution. See ECF No. 12. On April 19, 2020, the Court

25   ordered petitioner to file either a first amended petition as directed in the Court’s January 8, 2020,

26   order, or objections to the Court’s March 27, 2020, findings and recommendations. See ECF No. 14.

27   In response, petitioner submitted the current motion. The language of the motion is unclear, but

28   petitioner appears to state that his transfer between facilities is frustrating his ability to respond to the
                                                            1
     Case 2:19-cv-02147-MCE-DMC Document 16 Filed 05/27/20 Page 2 of 2

 1   Court’s previous order. The Court construes the current motion as a second request for an

 2   extension of time to respond to the Court’s findings and recommendations. So construed,

 3   petitioner’s motion is granted. Within 30 days of the date of this order, petitioner shall file either a

 4   first amended petition as directed in the Court’s January 8, 2020, order, or objections to the

 5   Court’s March 27, 2020, findings and recommendations.

 6                  IT IS SO ORDERED.

 7

 8   Dated: May 27, 2020
                                                             ____________________________________
 9                                                           DENNIS M. COTA
10                                                           UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
